Citation Nr: 0216832	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating action of the RO.  
The veteran was sent notice of this decision in September 
2001.  A notice of disagreement was received in October 2001 
and the RO issued a statement of the case in March 2002.  A 
substantive appeal was received from the veteran in April 
2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no competent evidence indicating that the 
veteran's currently demonstrated low back disability to 
service, to include medical evidence that arthritis of the 
low back manifested within one year of separation from 
service. 


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the lumbar spine are not met.  38 U.S.C.A. §§  
1131, 5103A (West 1991 & Supp. 2001 and 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified as 
amended at 38 C.F.R. § 3.102 (2002)).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) (2002)).  
In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c)) (2002).

The veteran's representative argued in an August 2002 
Informal Hearing Presentation that the veteran had not been 
informed of his rights under the VCAA.  The Board finds, 
however, that considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the September 2001 rating decision, March 
2002 statement of the case and correspondence from the RO, 
the veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO letter of February 2001) have been afforded 
opportunities to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
the February 2001 letter, the RO informed the veteran and 
his representative of a recent change in the law regarding 
development procedures of claims for VA benefits; 
essentially informing them of the VCAA.  In that same 
letter, the RO also notified the veteran and his 
representative of what medical and other evidence the RO had 
obtained and what additional evidence the RO was seeking, 
and what information or evidence the veteran could provide 
in support of the claim.  Hence, the duty to notify has been 
met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records, requesting medical 
records from the Social Security Administration (SSA), and 
arranging for the veteran to undergo a VA examination in 
August 2001.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
is due to disease or injury which was incurred in or 
aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).

For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  
38 C.F.R. § 3.307(c)  

In the present case, service medical records are negative 
for any findings or complaints pertaining to the back.  The 
report of an April 1977 History and Medical Examination did 
not note any defects regarding the back.  The report of a 
January 1979 separation examination also included a normal 
clinical evaluation of the spine and did not note any 
defects or significant interval history.  In the Medical 
History portion of that examination, the veteran responded 
"no" to the question whether he had or had ever had 
recurrent back pain.  

Post-service medical records include a September 1999 VA 
examination for the purposes of entitlement to nonservice-
connected pension which yielded a diagnosis of degenerative 
joint disease of the lumbosacral spine, but did not include 
any opinion as to the etiology of that condition.  

VA outpatient treatment records dated from 1997 to 2001 
included a June 1997 chart entry noting the veteran's report 
of a one year history of back pain.  

The report of a January 1999 Disability Determination by the 
SSA noted that the veteran had been disabled since September 
1998 and included a primary diagnosis of osteoporosis of the 
hip and a secondary diagnosis of disorders of the back.  
Medical records submitted with the SSA decision included the 
report of a December 1998 state disability evaluation which 
noted that the veteran was impaired due in part to a back 
"problem" which had resulted form an injury approximately 2 
to 3 years prior.  The diagnoses included lumbosacral spine 
deficit.  

The veteran was afforded a VA examination in August 2001 at 
which time he reported a history of low back strain dating 
back to his military service.  The examiner noted that a 
review of the claims folder revealed "absolutely no evidence 
of any back pain" being recorded during service; there were 
no x-rays, evaluations or complaints pertaining to back 
pain.  The examiner noted the veteran's report of increasing 
back pain since service.  The examiner also noted the 
veteran's history of back injury in a 1998 industrial 
accident and subsequent diagnosis of degenerative joint 
disease of the lumbosacral spine.  Recent VA outpatient 
treatment records were noted to include the same complaints 
and findings.  Following physical examination, the diagnoses 
included degenerative joint disease and Barr's defect of the 
lumbosacral spine.  

As noted, service medical records are silent for any back 
complaints and in fact, include the veteran's own statement 
that he had never had back pain.  Post-service medical 
records are silent for any back complaints until 1998.  In 
his application for compensation, the veteran reported 
medical treatment for back pain dating from 1999.  SSA 
records include the veteran's report that he first sought 
treatment at for his complaints in October 1997.  

Although the medical evidence demonstrates that the veteran 
currently has degenerative joint disease of the lumbosacral 
spine, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  The Board is aware that the recent VA 
examination did not include the examiner's expressed opinion 
on the etiology of the veteran's back disorder; however, the 
examiner specifically stated that upon review of the claims 
folder, there was "absolutely no evidence" of any back 
complaints during service.  The Board also notes that there 
is no evidence that the veteran's low back arthritis was 
manifested within one year of his separation from service.  
The first notation is in 1998, many years after separation.  

While the Board has considered the veteran's assertions, 
they do not provide competent evidence of the required 
nexus.  While the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, as a layperson 
without medical training and expertise, he is not competent 
to offer a probative opinion on a medical matter, such as 
the etiology of his back disability.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  

For these reasons, the claim for service connection for 
degenerative joint disease of the lumbar spine must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

